Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 27, 1963 convicting her, upon her plea of guilty, of forgery in the third degree, and sentencing her to an indeterminate term of imprisonment in the New York City Penitentiary “ there to be dealt with according to law.” On April 26, 1963, pursuant to an order of the court, defendant was released on bail upon a certificate of reasonable doubt. Judgment modified on the facts and in the exercise of discretion by striking out the provision sentencing the defendant to an indeterminate term in the City Penitentiary; and by substituting therefor: (1) a provision suspending the sentence and (2) a provision placing defendant on probation until February 27, 1967, on the condition, however, that the defendant shall file and serve her written consent to undergo such psychiatric and related treatment as the Probation Department from time to time may specify. Such consent shall be filed within 20 days after entry of the order hereon. If such consent is not filed and served within the time specified the judgment is affirmed. Under all the circumstances disclosed by this record, it is our opinion that defendant should be placed on probation for the period specified, on the condition that she submit to psychiatric therapy. Her incarceration now, without any sustained effort to effect her rehabilitation, would not be in the interests of justice. Kleinfeld, Brennan and Hopkins, JJ., concur; Beldock, P. J., and Christ, J., dissent and vote to affirm.